The Court,
in the charge to the jury, strongly preferred the claim of the plaintiff, on account of his constant residence on the premises ; except when obliged to retire, from a reasonable apprehension of danger. They mentioned the case of Ewalt's Lessee v. Highlands (ante, p. 162), and said, that the matures! reflection satisfied them of the propriety and correctness of the principle there laid down: to wit, that to constitute a legal settlement, it must be accompanied with personal residence, unless *such danger exists, as would operate on the mind of a man of reasonable *- firmness. (a)
Verdict, accordingly, for the plaintiff.

 See Ewalt’s Lessee v. Highlands, ante, p. 162; Commonwealth v. Coxe, ante, p. 170; Morris’s Lessee v. Neighman, ante, p. 209, and the notes to these cases; Attorney General v. The Grantees, &c., post, p. 237.